Citation Nr: 0819928	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-26 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.	Entitlement to an initial rating for post-traumatic stress 
disorder (PTSD), in excess of 50 percent prior to April 1, 
2005, and rated 70 percent thereafter.  

2.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from June 1989 to October 
1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issues relating to an evaluation in excess of 70 percent 
and a total rating by reason of individual unemployability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Prior to April 1, 2005, the veteran's PTSD was manifested by 
a depressed mood, difficulty with concentration, sleep 
disturbances, and difficulty adapting to work situations and 
an inability to establish and maintain effective 
relationships.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for an initial rating of 70 percent, but no 
more, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Code 9411 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in August 2004 and November 2005, the 
RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was provided all necessary 
notifications.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Id. at 43-44.  Regarding these requirements, VA 
is not required to provide separate 38 U.S.C.A. § 5103(a) 
notice with regard to "downstream" issues, where the notice 
was provided in connection with the original claim. See 
VAOPGCPREC 8-2003 (Dec. 22, 2003), 69 Fed. Reg. 25180 (2004) 
see also Grantham v. Brown, 114 F .3d 1156 (1997).

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

The veteran is claiming an increased initial evaluation for 
his service connected PTSD.  He has appealed the evaluation of 
50 percent that was assigned from the time of the effective 
date of his award in 2004 until April 1, 2005, and continued 
his appeal when it was increased to 70 percent after that 
date.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In addition, where 
the rating under consideration is an initial rating, there 
may be a need for "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Also, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a decision is made.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Code 9411.  

The veteran's initial rating was based upon VA treatment 
records dated from 1997 to 2004 and a VA compensation 
examination that was conducted in February 2005.  The 
treatment records primarily show that the veteran was seen 
for substance abuse, with complaints of depression and 
anxiety that did not appear to be the primary symptoms.  The 
compensation examination showed that the veteran presented in 
casual clothing, with good grooming and personal hygiene.  He 
was alert and cooperative, although his eyes were drooping.  
Motor activity and facial expressions were normal.  His mood 
was euthymic, with a full affect.  He indicated that he had 
been unable to hold a job for longer than 8 or 9 months and 
had last worked in 2003.  He stated that he mostly did 
construction work, but had difficulty concentrating and 
problem solving.  He had difficulty managing his frustration 
and in dealing with people in authority.  He stated that he 
had mostly quit jobs, but had been fired from some.  He had 
never been married and currently lived alone.  He stated that 
he had a history of alcohol abuse, but had been sober since 
the new year, and had been attending Alcoholics Anonymous.  
He had been seen at the PTSD clinic since 2004.  On mental 
status evaluation, he was alert and well oriented times four.  
There was no disruption in speech, thought, or communication 
processes.  Memory, attention and concentration were intact.  
He denied current intent at suicide.  He had a depressed 
mood, with excessive sleep, decreased appetite and decreased 
energy and interests.  He stated that he was on alert and 
that when in large spaces he felt very on edge.  He stated 
that he hated hearing a telephone ring because he believed 
that it would be bad news.  He denied specific suicidal or 
homicidal ideations or thoughts.  He stated that he did not 
enjoy being around people and had resentment toward 
authority.  He woke two to three times per night and stated 
that he had more difficulty going to sleep if he was startled 
awake.  He reported military related nightmares two to three 
times per month and felt a sense of urgency.  He had 
decreased hobbies and social activities, distrust and 
detachment from others, difficulty sleeping, outbursts of 
anger and poor concentration.  He currently functioned with 
experiences of terminal insomnia and spent most of his time 
moping around.  He had few friends and little interest in 
keeping them.  He stated that he was sometimes too depressed 
to maintain the activities of daily living and reported that 
he occasional decreased motivation to even cook for himself.  
The diagnoses were PTSD and alcohol abuse in early remission.  
His global assessment function (GAF) score was 50.  

Beginning in April 2005, the veteran's VA outpatient 
treatment records showed that he was attending group therapy 
sessions and for his PTSD symptoms.  Objectively, the 
veteran's thought process was clear, with no delusions or 
references to hallucinations.  He did not express any 
suicidal or homicidal ideation and was not considered at 
imminent risk of harming himself or others.  The group was 
very supportive of each other as they dialogued about their 
personal struggles.  The assessment was of PTSD, chronic, 
with a GAF score of 41 being initially assigned.  Later 
sessions, in December 2005, showed a GAF score of 45, with 
complaints of anger and hypervigilance.  

The Board has reviewed the records prior and subsequent to 
the initial assignment of the evaluation for the veteran's 
PTSD and can find no appreciable difference in the veteran's 
symptomatology.  The veteran needed to attend and 
participated in group therapy sessions prior to April 2005 
and in February 2005, exhibited symptoms of a difficulty 
adapting to work situations and of an inability to establish 
and maintain effective relationships.  In addition, the 
veteran had difficulties with concentration that clearly 
interfered with his ability to work.  As such, the Board 
finds that he met the criteria for the 70 percent evaluation, 
but no more, for the time of the initial effective date of 
the award of PTSD in 2004.  At no time did he evidence any 
symptoms of the schedular 100 percent rating.  The total 
rating issue is deferred.

ORDER

An initial rating of 70 percent, but no more for PTSD, prior 
to April 1, 2005, is granted, subject to the controlling 
regulations governing the payment of monetary benefits.   


REMAND

The veteran is seeking a rating in excess of 70 percent for 
his PTSD and a total rating by reason of individual 
unemployability due to service connected disability.  It is 
noted that, in addition to attending VA outpatient therapy, 
the veteran has been receiving ongoing treatment from private 
therapists who have submitted statements regarding his 
status.  Copies of the actual treatment records have not, 
however, been obtained.  Those statements include GAF scores 
of 35, somewhat lower than the GAF scores that were assigned 
by the VA personnel who evaluated the veteran during the 
appeal period.  Where there is a wide diversity of medical 
opinion, an additional examination should be performed.  
Cousino v. Derwinski, 1 Vet. App. 536 (1991).  Under these 
circumstances, the Board finds that an additional examination 
is warranted for assigning the current rating.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should, after obtaining any 
necessary consent, obtain copies of the 
treatment records from the private 
treatment that the veteran has been 
receiving since April 2005.  Any records 
of recent VA treatment should also be 
obtained.  If records are not available or 
otherwise obtained, the claims folder 
should contain documentation as to the 
steps taken to obtain the records.

2.  The veteran should be afforded a VA 
psychiatric examination, by a board of 2 
psychiatrists for the purpose of ascertaining 
the severity of his service-connected PTSD.  
All necessary special studies or tests are to 
be accomplished.  The claims files should be 
made available to the examiners for review in 
connection with the examination.  If 
possible, a Global Assessment of Functioning 
(GAF) score attributable solely to the PTSD 
should be assigned.  The examiners are then 
requested to offer an opinion as to whether 
and to what degree the veteran's PTSD renders 
him incapable of obtaining and maintaining 
gainful employment.  For any psychiatric 
disorder(s) other than PTSD that are 
identified, the examiners should state what, 
if any, additional disability is associated 
with those disabilities.  All opinions should 
be supported by a written rationale, and a 
discussion of the facts and medical 
principles involved would be of considerable 
assistance to the Board.

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


